IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                  No. 01-51090
                                Summary Calendar



UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

versus

DARLA KAY COCHRAN,

                                                 Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                     USDC No. EP-00-CR-1672-ALL-EP
                          --------------------
                             August 2, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

            Darla   Kay   Cochran     appeals    from   her   conviction   of

importing    marijuana    and    possessing   with   intent   to   distribute

marijuana.     She contends that the prosecutor’s remark during

closing arguments that jurors were the “they” in the question “‘why

don’t they do something about drug smuggling in our community?’”

deprived her of a fair trial and violated the Due Process Clause.

Cochran’s contention is unconvincing.           Even if it is assumed that

the prosecutor’s remark went beyond an appropriate appeal to act as


     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 01-51090
                                -2-

the conscience of the community, the remark was not inflammatory;

the jury’s actions during deliberations indicated that it was

focused on the evidence in the case; the district court instructed

the jury that it must consider only the evidence and the remarks of

counsel were not evidence; and the evidence against Cochran was

strong.   United States v. Lankford, 196 F.3d 563, 574 (5th Cir.

1999), cert. denied, 529 U.S. 1119 (2000).

          AFFIRMED.